Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grek et al 8961224 in view of Pescatore 7281947.
	Regarding claim 1, Grek et al (Figure 2) substantially discloses the claimed invention, including a connector 110, comprising: a conductive shell 212 supporting at least one signal contact 204 therein and comprising a front (right) end for mating with a mating connector 120 and a back (left) end opposite the front end for connecting to a cable 112; a coupling member 130 disposed around at least a portion of the conductive shell, the coupling member having a front section and a back section, the front section being configured to engage a corresponding component associated with the mating connector to mechanically couple the connecter and the mating connector, and the back section being configured to engage the conductive shell; one or more ground connections (inherent because the shell and coupling member are electrically conductive) provided at the front end of the conductive shell and the front section of the coupling member that are configured to connect the mating connector with the connector and the cable.  Pescatore (front page) discloses coupling member comprising a stop feature 58 at the back section thereof which engages conductive shell 26, and to provide Grek et al with such a stop feature thus would have been obvious, to prevent inadvertent removal of the coupling member. 
	Regarding claim 10, Grek et al discloses each of the one or more ground connections (on shell 212 and coupling member 130) defines a ground path.
	Regarding claim 11, Grek et al discloses the connector 110 is an electrical connector.
	Claims 2, 5-7, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grek et al in view of Pescatore as applied to claim 1 above, and further in view of Wild et al 7972158.
	Regarding claim 2, Wild et al (front page) discloses the coupling member 4 is a sleeve and the front section thereof includes flexible snap arms 4.1 configured to engage the corresponding component associated with the mating connector, and to provide coupling member 130 of Grek et al with flexible snap arms thus would have been obvious, to better engage the mating component.
	Regarding claim 5, Wild et al discloses a retaining member 5 disposed on at least a portion of the coupling member 4, and to provide Grek et al with a retaining member thus would have been obvious, to maintain engagement of the flexible snap arms with the mating component.
	Regarding claim 6, the retaining member of Grek et al (as modified by Wild et al) is configured to slide with respect to the coupling sleeve between unlocked and locked positions.
	Regarding claim 7, the retaining member of Grek et al (as modified by Wild et al) comprises an outer retaining sleeve disposed around the coupling member.
	Regarding claim 12, the subject matter thereof is rejected as regards claims 1 and 5 above.
	Regarding claim 13, the subject matter there of rejected as regards claim 1 above.
	Regarding claims 14 and 15, the subject matter thereof is rejected as regards claim 1 above.
	Regarding claim 16, the subject matter thereof is rejected as regards claim 7 above.
	Regarding claim 19, Grek et al discloses the conductive shell 212 includes a dielectric insert 206 that supports the at least one signal contact 204.
	Regarding claim 20, Grek et al discloses the connector 110 is an electrical connector.
	Claims 21-30 are allowed.
	Claims 3, 4, 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833